DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
There are no allowable claims at this time.
As set forth in the 112 rejection below, it is not clear whether the glove of claims 8, 11, and 12 is intended to be a functional or structural recitation. For the purpose of examination, the glove is being treated as a functional recitation, and the prior art reads on the functional glove. Please note that the cited prior art would not read on a structural recitation of a protective glove, and an amendment to claims 8, 11, and 12 defining the protective glove as a structural element of the system would render claims 8, 11 and 12 free of prior art.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are not of sufficient quality. The text, and particularly the reference numbers, are difficult to read or unreadable. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the interface” in the first line should be –an interface—as it is the first recitation of this feature.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “wand herein” in line 2 appears to be a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear if the protective gown is a functional or structural recitation. The preamble of claim 1 clearly sets forth the protective gown as a functional recitation (i.e., “for the interface between a sleeve of a protective gown…”); however, the body of claim 1 and some of the dependent claims further define the gown, suggesting the gown is intended to be a structural recitation. For the purpose of the protective gown…”).
Claims 2, 5, 8, 11, 12 are indefinite because it is not clear if the protective glove is a functional or structural recitation. Claim 1 from which all claims depend clearly sets forth the protective glove as a functional recitation (i.e., “for the interface between… a protective glove,” “to enable the insertion of a cuff ring of the protective glove…”); however, claims 2, 5, 8, 11, and 12 further define the glove, suggesting the glove is intended to be a structural recitation. For the purpose of examination, the protective glove is being treated as a proper functional recitation; however, clarifying amendment is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franz et al. (US 4389734 A, hereinafter, “Franz”).

As to claim 1, Franz discloses a fluid management system (“Impervious oversleeve with antiroll-down collar for surgical gown,” title) for the interface between a sleeve of a protective gown and a protective glove (capable of being for, such as when the gown disclosed in the title is worn in combination with a glove), comprising:
a sleeve member having a first end, a second end, an interior surface, and an exterior surface (11 and/ or 11 in combination with 13, as shown in figs 1 and 2);
wherein the first end of the sleeve member is proximate a distal end of the sleeve of the protective gown and the second end of the sleeve member extends inside of the distal end of the sleeve of the protective gown (as best understood, the first end of 11 is proximate a distal end of 12 and the second end of 11 extends inside the distal end of 12 as shown in figs 1 and 2);
wherein a portion of the exterior surface of the sleeve member proximate the second end is in contact with a portion of an interior surface of the sleeve of the gown (fig 2); and
a cuff member having a first end, a second end, an interior surface, an exterior surface (14 as shown in fig 2);
wherein the interior surface of the cuff member faces and is moveable with respect to portions of the exterior surface of one or both of the sleeve member and the sleeve of the protective gown (fig 2) to enable the insertion of a cuff ring of the 

As to claim 2, Franz discloses the fluid management system of claim 1 wherein the cuff member includes a retention member (15, “The collar 14 and cuff 13 are preferably affixed in position as shown by dashed line 15 at the same time by a conventional means such as sewing or with adhesive.”) to secure the cuff ring of the protective glove in place between the interior surface of the cuff member and the exterior surface of one of the sleeve member and the sleeve of the protective gown (15 is capable of securing the cuff ring in place at least indirectly via 14, when the gown is worn in combination with a glove having a cuff ring).  

As to claim 13, Franz discloses the fluid management system of claim 1 wherein the sleeve member and the cuff member are tubular in shape (the sleeve and cuff member are necessarily tubular, or like a tube, in shape).

Claim(s) 1, 2, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanenbaum (US 7302711 B1).

Elastic flap with sleeve and glove for liquid impervious seal,” title, and particularly “elastic folding flap (12)”) for the interface between a sleeve of a protective gown and a protective glove (capable of being and intended to be for the interface between a sleeve 6 and glove 9), comprising:
a sleeve member (inner layer (18)) having a first end, a second end, an interior surface, and an exterior surface (fig 12);
wherein the first end of the sleeve member is proximate a distal end of the sleeve of the protective gown and the second end of the sleeve member extends inside of the distal end of the sleeve of the protective gown (fig 12);
wherein a portion of the exterior surface of the sleeve member proximate the second end is in contact with a portion of an interior surface of the sleeve of the gown (fig 12); and
a cuff member (outer layer (17)) having a first end, a second end, an interior surface, an exterior surface (fig 12);
wherein the interior surface of the cuff member faces (fig 12) and is moveable with respect to portions of the exterior surface of one or both of the sleeve member and the sleeve of the protective gown (capable of moving) to enable the insertion of a cuff ring of the protective glove between interior surface of the cuff member and the exterior surface of one of the sleeve member or the sleeve of the protective gown (capable of enabling and intended to enable, as shown in fig 12).  



    PNG
    media_image1.png
    752
    496
    media_image1.png
    Greyscale


As to claim 13, Tanenbaum discloses the fluid management system of claim 1 wherein the sleeve member and the cuff member are tubular in shape (figs 13 and 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franz et al. (US 4389734 A, hereinafter, “Franz”) as applied to claim 1 above, and further in view of Johnson et al. (US 20080092280 A1, hereinafter, “Johnson”).

As to claim 3, Franz discloses the interior surface and the exterior surface of the sleeve of the protective gown each comprise an impervious material (12 is liquid impervious as described in col 2 line 45-65), but does not disclose the interior surface of the sleeve member comprises a moisture wicking material and the exterior surface of the sleeve member comprises an impervious material.
sealing support 6) including the interior surface of the sleeve member comprises a moisture wicking material (24 as described para. 0019) and the exterior surface of the sleeve member comprises an impervious material (6 forms a barrier seal as described in para. 0016).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the sleeve with the material properties as claimed, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the sleeve with the material properties as claimed, for the purpose of “forming a barrier seal” (Johnson para. 0016) to prevent ingress of undesirable materials and  “added wear comfort” (Johnson para. 0019).

As to claim 4, Franz as modified discloses the fluid management system of claim 3 wherein the interior surface of the cuff member faces and is moveable with respect to the exterior surface of both of the sleeve member and the sleeve of the protective gown (Franz fig 2);
wherein the first end of the cuff member is affixed to the first end of the sleeve member (at Franz 15) and is foldable onto the portions of the exterior surfaces of both of the sleeve member and the sleeve of the protective gown (capable of folding and intended to fold, as shown in Franz fig 2); and
wherein the sleeve member extends beyond and outside of the distal end of the sleeve of the protective gown (when 11 in combination with 13 is the sleeve member, at 

As to claim 7, Franz as modified discloses the fluid management system of claim 3 wherein the cuff member is formed by the distal end of the sleeve of the protective gown (Franz figs 1 and 2) and wherein the distal end of the sleeve of the gown is folded onto only the exterior surface of the sleeve of the gown proximate the first end of the sleeve member (Franz figs 1 and 2).  

As to claim 8, Franz as modified discloses the fluid management system of claim 7 wherein the cuff ring of the protective glove is sandwiched between retention member on the distal end of the sleeve of the protective gown and the exterior surface of the sleeve of the protective gown (capable of being sandwiched, when the system is used in combination with a protective glove having a cuff ring).  

As to claim 9, Franz as modified discloses the fluid management system of claim 8 wherein proximate where the distal end of the sleeve of the gown is folded onto only the exterior surface of the sleeve of the gown there is included a dead space between the exterior surface of the cuff member and the exterior surface of the sleeve member (figs 1 and 2) to trap leaked fluid (capable of trapping).

As to claim 10, Franz as modified discloses the fluid management system of claim 3 wherein the cuff member is formed by the distal end of the sleeve of the 

As to claim 11, Franz as modified discloses the fluid management system of claim 10 wherein the cuff ring of the protective glove is sandwiched between the distal end of the sleeve of the protective gown and the exterior surface sleeve member (capable of being sandwiched, when the system is used in combination with a protective glove having a cuff ring).  

As to claim 12, Franz as modified discloses the fluid management system of claim 11 wherein the cuff ring of the protective glove abuts the retention member and wherein the retention member is spaced a distance from the distal end of the sleeve of the protective gown and laminated between the interior surface of the sleeve of the protective gown and the exterior surface of the sleeve member (capable of abutting, when the system is used in combination with a protective glove having a cuff ring).

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanenbaum (US 7302711 B1) as applied to claim 1 above, and further in view of Lopez (US 5444871 A).


the exterior surface of the sleeve of the protective gown each comprise an impervious material (The components of the invention
described above may comprise any known biocompatible materials exhibiting elastic and impermeable properties such as
polytetrafluoroethylene (PTFE), silicone, polyurethane, polyvinyl alcohol (PVA), natural and synthetic elastomers such as latex, other
polymers, or a combination thereof, Col.9, lines 1-6). Tanenbaum does not disclose wherein the interior surface of the sleeve member
comprises a moisture wicking material and the exterior surface of the sleeve member comprises an impervious material. However, Lopez
teaches a fluid management system for the interface between a sleeve of a protective gown and a protective glove (Medical gown with
seamless sleeve protector, title; see claim 1) comprising a sleeve member (right side of gown 10 shown in Fig. 1 having sleeve 32 and
protective layer 34) having an interior surface (sleeve 32, Fig. 2) and an exterior surface (layer 34, Fig. 2), wherein the interior surface of
the sleeve member comprises a moisture wicking material! (Due in part to the "wicking" tendency of both woven and nonwoven fabrics, the
fluid can find its way through the seams that typically run the length of the sleeve, Col.2, lines 42-45; whereby when the sleeve is placed

first end, wicking along the sleeve and beneath the glove of fluid which has splattered onto the sleeve is inhibited, claim 1) and the exterior
surface of the sleeve member comprises an impervious material (Protective tube 34 may be any elastomeric or thermoplastic that can be
formed into a seamless, impervious tube, such as latex rubber, Col.3, lines 22-24). Therefore, it would have been obvious to one of
ordinary skill in the art at the time of the invention to have modified the sleeve member of Tanenbaum to include the teachings of Lopez for
the purpose of providing a protective gown that prevents fluids from penetrating seams in the gown (Lopez, The present invention provides
a gown that is simple in construction and that provides enhanced protection from the transmission of contaminants, when compared with
gowns whose sleeves have seams that can be exposed to fluid-borne pathogens, Col.2, lines 10-14).

As to claim 4, Tanenbaum as modified discloses the fluid management system of claim 3 wherein the interior surface of the cuff member faces (Tanenbaum fig 12) and is moveable with respect to the exterior surface of both of the sleeve member and the sleeve of the protective gown (capable of moving);
wherein the first end of the cuff member is affixed to the first end of the sleeve member (integrally affixed, see Tanenbaum fig 12) and is foldable onto the portions of 
wherein the sleeve member extends beyond and outside of the distal end of the sleeve of the protective gown (Tanenbaum fig 12, the sleeve member is “beyond and outside” the sleeve 6, including the distal end of sleeve 6).  

As to claim 5, as best understood, Tanenbaum as modified discloses the fluid management system of claim 4 wherein the cuff ring of the protective glove is sandwiched between retention member of cuff member and the exterior surface of the sleeve of the protective gown (Tanenbaum fig 12).  

As to claim 6, Tanenbaum as modified discloses the fluid management system of claim 5 wherein proximate where the first end of the cuff member is affixed to the first end of the sleeve member there is included a dead space between the interior surface of the cuff member and the exterior surface of the sleeve member to trap leaked fluid (Tanenbaum fig 12, between 18 and 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732